United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0557
Issued: January 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 14, 2020 appellant filed a timely appeal from an October 18, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 18, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish more than 19 percent
permanent impairment of his right upper extremity and 13 percent permanent impairment of his
left upper extremity for which he previously received schedule award compensation.
FACTUAL HISTORY
On December 17, 1999 appellant, then a 45-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that on that date he injured his right shoulder when casing mail
while in the performance of duty. He did not stop work. OWCP assigned File No. xxxxxx279
and accepted the claim for the conditions of right shoulder strain, and right rotator cuff tear with
tendinitis and subacromial bursitis. On August 22, 2000 appellant underwent OWCP-authorized
right shoulder surgery, including rotator cuff repair, distal clavicle resection, and acriomioplasty.
On February 21, 2001 appellant filed a claim for a schedule award (Form CA-7) due to his
accepted employment injuries. By decision dated February 11, 2002, OWCP granted him a
schedule award for 17 percent permanent impairment of his right upper extremity. The award was
based on a September 26, 2001 rating report of Dr. Henry Mobley, a Board-certified internist
serving as an OWCP district medical adviser (DMA). The DMA based his permanent impairment
rating on the April 10, 2001 examination findings of Dr. Gregg A. Bendrick, a Board-certified
occupational medicine physician serving as an OWCP referral physician.
On February 12, 2002 appellant filed a traumatic injury claim (Form CA-1) alleging that
on that date he sustained a neck injury when sweeping mail while in the performance of duty.
OWCP assigned File No. xxxxxx144 and accepted the claim for neck sprain/strain. On April 5,
2002 appellant filed an occupational disease claim (Form CA-2) alleging that he sustained right
carpal tunnel syndrome due to factors of his federal employment including repetitive work duties.
OWCP assigned File No. xxxxxx160 and accepted the claim for bilateral carpal tunnel syndrome.3
It subsequently combined File Nos. xxxxxx144, xxxxxx160, and xxxxxx279, designating the latter
as the master file.
On July 10, 2006 appellant underwent OWCP-authorized cervical spine anterior interbody
fusion at C3 and C4.
On March 5, 2007 appellant filed a claim for an increased schedule award. By decision
dated March 6, 2008, OWCP granted him a schedule award for 13 percent permanent impairment
of his left upper extremity. The award was based on a February 11, 2008 report of Dr. Ronald
Blum, a Board-certified orthopedic surgeon who served as a new DMA. The impairment
calculations were derived from the September 25, 2007 examination findings of Dr. Donald Faust,
a Board-certified orthopedic surgeon.
On February 18, 2010 appellant filed a claim for an increased schedule award. By decision
dated July 14, 2011, OWCP granted him a schedule award for an additional two percent permanent
impairment of his right upper extremity. The award was based on March 10 and May 27, 2011
3

On May 29, 2003 appellant underwent OWCP-authorized right carpal tunnel release surgery.

2

reports of Dr. Blum. The impairment calculations were derived from the February 7, 2011
examination findings of Dr. Douglas Lurie, a Board-certified orthopedic surgeon.
On August 28, 2011 appellant filed a claim for an increased schedule award.
In an October 2, 2011 development letter, OWCP requested that appellant submit an
impairment rating report within 30 days. Appellant failed, however, to submit the requested
evidence within the afforded period. By decision dated December 1, 2011, OWCP denied
appellant’s claim for an increased schedule award.
On December 8, 2016 appellant again filed a claim for an increased schedule award. In a
December 15, 2016 development letter, OWCP requested that he submit an impairment rating
report within 30 days. However, appellant did not submit the requested evidence within the
afforded period.
On April 18, 2017 OWCP referred appellant for a second opinion examination to
Dr. Simon Finger, a Board-certified orthopedic surgeon. It requested that Dr. Finger provide an
opinion regarding the extent of appellant’s bilateral upper extremity permanent impairment under
the standards of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).4 OWCP provided Dr. Finger with a copy of the case
record, including a recent statement of accepted facts (SOAF).
In an April 25, 2017 report, Dr. Finger discussed appellant’s factual and medical history
and reported physical examination findings. He determined that, under the standards of the sixth
edition of the A.M.A., Guides, appellant had 12 percent permanent impairment of his right upper
extremity based upon a diagnosis-based impairment (DBI) rating by utilizing Table 15-5 (Shoulder
Regional Grid) beginning on page 401. OWCP requested that Dr. Finger clarify his April 25, 2017
report and, in February 1 and May 3, 2018 supplemental reports, Dr. Finger determined that
appellant had 16 percent permanent impairment of his right upper extremity due to right shoulder
deficits and right carpal tunnel syndrome5 and 5 percent permanent impairment of his left upper
extremity due to left carpal tunnel syndrome. In reaching this determination, he utilized Table 155, as well as Table 15-23 (Entrapment/Compression Neuropathy Impairment) beginning on
page 449.
On June 18, 2018 OWCP referred appellant’s case to Dr. Morley Slutsky, a Board-certified
occupational medicine physician serving as a new DMA, and requested that he review Dr. Finger’s
permanent impairment ratings. In a July 3, 2018 report, the DMA determined that appellant had
16 percent permanent impairment of his right upper extremity due to right shoulder deficits and
right carpal tunnel syndrome, and 8 percent permanent impairment of his left upper extremity due
to left shoulder deficits and left carpal tunnel syndrome.

4

A.M.A., Guides (6th ed. 2009).

5

Under the Combined Values Chart on page 604, the 16 percent value was derived by combining the 12 percent
permanent impairment due to right shoulder deficits with the 5 percent permanent impairment due to right carpal
tunnel syndrome.

3

On August 23, 2018 OWCP determined that there was a conflict in the medical opinion
between Dr. Finger, and the DMA regarding the extent of appellant’s permanent impairment. On
September 18, 2018 it referred appellant, pursuant to section 8123(a) of FECA, to Dr. Gordon
Nutik, a Board-certified orthopedic surgeon, for an impartial medical examination and an opinion
regarding appellant’s bilateral upper extremity permanent impairment under the sixth edition of
the A.M.A., Guides. OWCP provided Dr. Nutik with a copy of the case record, including a recent
SOAF.
In an October 10, 2018 report, Dr. Nutik discussed appellant’s factual and medical history
and detailed the findings of his physical examination. He determined that appellant had 15 percent
permanent impairment of his right upper extremity due to range of motion (ROM) deficits of the
right shoulder. In reaching this determination, Dr. Nutik utilized Table 15-35 on page 477. He
also found that appellant had two percent permanent impairment of each upper extremity due to
carpal tunnel syndrome.
OWCP referred appellant’s case back to Dr. Slutsky, in his capacity as a DMA, and
requested that he review Dr. Nutik’s permanent impairment rating. In a January 14, 2019 report,
Dr. Slutsky noted deficiencies in Dr. Nutik’s evaluation, including his failure to provide proper
ROM measurements for the right shoulder and his failure to provide modifiers for his assessment
of permanent impairment due to carpal tunnel syndrome.
Given the multiple deficiencies of Dr. Nutik’s impairment rating, OWCP determined that
referral to a new impairment medical specialist was necessary. On April 17, 2019 it referred
appellant to Dr. Allen Johnston, a Board-certified orthopedic surgeon, for an impartial medical
examination and an opinion regarding the extent of appellant’s bilateral upper extremity permanent
impairment under the sixth edition of the A.M.A., Guides. OWCP provided Dr. Johnston with a
copy of the case record, including a recent SOAF.
In a May 14, 2019 report, Dr. Johnston discussed appellant’s factual and medical history
and detailed the findings of his physical examination. He noted that, with respect to appellant’s
neck, he applied the standards of Table 17-2 (Cervical Spine Regional Grid) beginning on page
566 of the sixth edition of the A.M.A., Guides. Dr. Johnston advised that appellant had a class of
diagnosis (CDX) of 1 for cervical spondylosis, with one to two millimeters of subluxation at C56, which warranted six percent permanent impairment. With respect to the right shoulder, he
utilized Table 15-5 and found that appellant’s diagnosis of distal clavicle resection (with weakness
in the supraspinatus and infraspinatus tendons as well as decreased mobility to 90 degrees with
shoulder abduction and forward ﬂexion) warranted a finding of 12 percent permanent impairment
of the right upper extremity due to right shoulder deficits. Dr. Johnston found that appellant had
eight percent permanent impairment of the left upper extremity due to five percent impairment
related to left wrist deficits and three percent impairment due to left shoulder rotator cuff
tendinitis/impingement (class 1). He rated appellant for bilateral carpal tunnel syndrome, noting
that his CDX of 1 (below mid-forearm and median nerve involvement) equaled five percent

4

permanent impairment of each upper extremity under Table 15-21 (Peripheral Nerve Impairment)
beginning on page 436.6
On July 25, 2019 OWCP referred appellant’s case back to Dr. Slutsky, in his capacity as a
DMA, and requested that he review Dr. Johnston’s permanent impairment rating.
In an August 26, 2019 report, the DMA noted that Dr. Johnston rated appellant utilizing
Chapter 17 for his cervical spinal condition despite the fact that OWCP does not use Chapter 17
to rate the cervical spine. He indicated that Dr. Johnston did not identify specific cervical nerve
roots involved, but only identified decreased light touch in the median nerve of both hands, a
finding which constitutes a compression neuropathy. The DMA maintained that Dr. Johnston must
provide documentation of any sensory and manual muscle testing he performed in the upper
extremities and, if he finds deficits under such testing, he must rate the deficits for each involved
nerve under Table 15-14 on page 425. He noted that this information would then be applied to the
impairment methods described in The Guides Newsletter, Rating Spinal Nerve Extremity
Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter) for each cervical
nerve affected. The DMA indicated that Dr. Johnston must then assign grade modifiers for
functional history and clinical studies and apply the net adjustment formula to derive a final grade
of impairment. The sensory and motor impairments for each cervical nerve root (in each upper
extremity) must then be combined.
The DMA further noted that Dr. Johnston did not provide valid ROM measurements for
the upper extremities and he advised that Dr. Johnston indicated that some of the ROM
measurements provided were “approximate.” However, he maintained that goniometer
measurements (which were required) provided exact measurements and noted that there must be
three measurements for each shoulder motion and that the three measurements must each be within
10 degrees of the average of the three values. The DMA noted that Dr. Johnston did not document
three measurements for each type of movement of the shoulders. He advised that, when rating
appellant for right acromioclavicular joint disease (status post distal clavicle excision), there must
be grade modifiers assigned with rationale from each of the tables for the numbers assigned. The
DMA indicated that Dr. Johnston did not derive such modifiers and “somehow arrived” at a rating
of 12 percent permanent impairment of the right upper extremity. He found that Dr. Johnston
erroneously used Table 15-21 for carpal tunnel syndrome as this condition could only be rated
utilizing Table 15-23.
The DMA noted that the process first required review of
electromyogram/nerve conduction velocity (EMG/NCV) test results to determine whether they
were appropriate to use in conjunction with Table 15-23. In addition, scores for test findings,
history, and physical examination values must be provided and average scores must be calculated.
The DMA noted that the QuickDASH score must then be used to evaluate whether the average
score should be adjusted and a final impairment rating would then be obtained for each upper
extremity.
By decision dated October 18, 2019, OWCP determined that appellant had not met his
burden of proof to establish more than 19 percent permanent impairment of his right upper
6

Dr. Johnston noted that he utilized the combined values chart to combine the 12 percent impairment rating due to
right shoulder deficits with the 5 percent impairment rating for right carpal tunnel syndrome and determined that
appellant had 16 percent permanent impairment of his right upper extremity.

5

extremity and 13 percent permanent impairment of his left upper extremity. It found that he had
not submitted medical evidence establishing a greater level of permanent impairment.
LEGAL PRECEDENT
The schedule award provisions of FECA7 and its implementing regulation8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, OWCP has adopted the A.M.A., Guides as
the uniform standard applicable to all claimants.9 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.10
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.11 However, a
schedule award is permissible where the employment-related spinal condition affects the upper
and/or lower extremities.12 The sixth edition of the A.M.A., Guides (2009) provides a specific
methodology for rating spinal nerve extremity impairment in The Guides Newsletter. It was
designed for situations where a particular jurisdiction, such as FECA, mandated ratings for
extremities and precluded ratings for the spine. The FECA-approved methodology is premised on
evidence of radiculopathy affecting the upper and/or lower extremities. The appropriate tables for
rating spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure
Manual.13
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.14 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. See also T.T., Docket No. 18-1622 (issued May 14, 2019).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
11
5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see A.G., Docket No. 18-0815 (issued January 24, 2019);
Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).
12

Supra note 10, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5c(3)
(March 2017).
13

Supra note 10, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

14

See A.M.A., Guides 449, Table 15-23.

6

value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.15
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the shoulder, the relevant portion of the arm for the present case,
reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401. After the CDX
is determined from the Shoulder Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the grade modifier for functional history (GMFH),
grade modifier for physical examination (GMPE), and grade modifier for clinical studies (GMCS).
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).16
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”17 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.18
ANALYSIS
The Board finds that the case is not in posture for decision.
The Board preliminarily finds that OWCP improperly determined that there was a conflict
in the medical opinion evidence between Dr. Finger, an OWCP referral physician, and Dr. Slutsky,
the DMA, regarding appellant’s permanent impairment as both were physicians for the
government.19 OWCP ultimately referred appellant to Dr. Johnston for an impartial medical

15
A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the Function
Scale score. Id. at 448-49.
16

See A.M.A., Guides (6th ed. 2009) 405-12. Table 15-5 also provides that, if motion loss is present for a claimant
with certain diagnosed conditions, permanent impairment may alternatively be assessed using Section 15.7 (ROM
impairment). Such a ROM assessment stands alone and is not combined with a DBI rating. Id. at 401-05, 475-78.
17

5 U.S.C. § 8123(a).

18

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
19

See supra note 17.

7

examination and an opinion on the matter, but the Board finds that Dr. Johnston actually served as
an OWCP referral physician rather than an impartial medical specialist.20
In a May 14, 2019 report, Dr. Johnston advised that appellant had a CDX of 1 for the
diagnosis of cervical spondylosis under Table 17-2 of the sixth edition of the A.M.A., Guides, with
one to two millimeters of subluxation at C5-6, which warranted six percent permanent impairment.
With respect to the right shoulder, he utilized Table 15-5 to find that appellant had 12 percent
permanent impairment of the right upper extremity due to right shoulder deficits. Dr. Johnston
found that appellant had eight percent permanent impairment of the left upper extremity due to
five percent impairment related to left wrist deficits and three percent impairment due to left
shoulder rotator cuff tendinitis/impingement (class 1). He rated appellant for bilateral carpal
tunnel syndrome, noting that his class 1 condition (below mid-forearm and median nerve
involvement) equaled five percent permanent impairment of each upper extremity under
Table 15-21.
In an August 26, 2019 report, Dr. Slutsky, the DMA, identified multiple concerns he had
with Dr. Johnston’s permanent impairment rating and explained that it was not carried out in
accordance with the sixth edition of the A.M.A., Guides. The Board finds that the DMA’s
concerns in this regard are valid and it was improper for OWCP to deny appellant’s claim for an
increased schedule award without addressing these concerns.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.
While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence to see that justice is done.22 Once
OWCP undertakes development of the record, it has the responsibility to do so in a manner that
will resolve the relevant issues in the case.23 Accordingly, as OWCP undertook development of
the evidence by referring appellant to a second opinion physician, it has a duty to secure an
appropriate report addressing the relevant issues.24
21

In his August 26, 2019 report, the DMA noted numerous deficiencies in Dr. Johnston’s
report and provided guidance on the proper methodology to complete a rating examination for the
accepted conditions in the claim.

20
See R.H., Docket No. 17-1477 (issued March 14, 2018) (finding that, due to the lack of a conflict in the medical
evidence at the time of the referral to the putative impartial medical specialist, the physician actually served as an
OWCP referral physician rather than an impartial medical specialist). The Board notes that OWCP previously referred
appellant to Dr. Nutik in 2018 for an evaluation of permanent impairment. However, Dr. Slutsky, serving as a DMA,
found multiple deficiencies in Dr. Nutik’s October 10, 2018 rating report and OWCP determined that referral to
another specialist was appropriate.
21

See M.T., Docket No. 19-0373 (issued August 22, 2019).

22

See S.S., Docket No. 18-0397 (issued January 15, 2019).

23

See T.C., Docket No. 17-1906 (issued January 10, 2018).

24

See B.W., Docket No. 19-0965 (issued December 3, 2019).

8

The Board thus finds that the opinion of Dr. Johnston is in need of clarification and
elaboration. As Dr. Johnston failed to provide an opinion on permanent impairment in accordance
with the relevant standards, the case will be remanded to OWCP to obtain clarification from
Dr. Johnston that properly resolves the issue.25 If Dr. Johnston is unavailable or unwilling to
provide a supplemental opinion, OWCP shall refer appellant, together with a SOAF and a list of
specific questions, to a second opinion physician in the appropriate field of medicine to resolve
the issue of appellant’s permanent impairment.26 After such further development as OWCP deems
necessary, a de novo decision shall be issued regarding appellant’s permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 18, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

25

See M.N., Docket No. 17-1729 (issued June 22, 2018).

26

See F.K., Docket No. 19-1804 (issued April 27, 2020).

9

